Citation Nr: 9916347	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pneumothorax.  

2.  Entitlement to service connection for chronic respiratory 
disease due to a shrapnel wound of the chest.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for pneumothorax and that 
denied service connection for chronic respiratory disease due 
to a shrapnel injury of the chest.  The veteran did not 
report for a hearing before a member of the Board that was 
scheduled for August 3, 1998, at the RO.  The case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  By a rating decision dated in February 1948, service 
connection was denied for pneumothorax, and the veteran was 
advised of this determination in a letter from the RO dated 
later the same month.  

3.  Following the submission of additional evidence, the 
rating decision of February 1948 was confirmed and continued 
by rating decisions dated in March 1948 and July 1949.  

4.  Although the veteran was informed of the confirmed rating 
decisions, he did not initiate an appeal; the letter 
notifying him of the July 1949 confirmed rating decision was 
dated July 11, 1949.  

5.  The evidence added to the record since the July 1949 
confirmed rating decision is not wholly cumulative or 
redundant and is sufficiently probative of, and significant 
to the issue that it must be considered in order to 
adjudicate fairly the claim for service connection for 
pneumothorax.  

6.  No competent evidence has been submitted to show that the 
veteran has residuals of pneumothorax or to relate any such 
residuals to service or to any incident of service origin.  

7.  No competent evidence has been submitted to show that the 
veteran currently has chronic respiratory disease or to 
relate any current chronic respiratory disease to service or 
to any incident of service origin, including a shrapnel wound 
of the chest.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the July 1949 
confirmed rating decision denying service connection for 
pneumothorax is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for pneumothorax.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).  

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for chronic respiratory disease 
due to a shrapnel injury of the chest.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision dated in February 1948 denied the veteran's 
claim of entitlement to service connection for pneumothorax.  
He was informed of this determination in a letter from the RO 
dated later the same month, and he submitted new evidence in 
support of his claim.  By rating decisions dated in March 
1948 and July 1949, the February 1948 rating determination 
was continued.  The veteran was informed of the March 1948 
rating determination in a letter from the RO dated in April 
1948; he was informed of the July 1949 rating determination 
in a letter from the RO dated July 11, 1949.  However, he did 
not initiate an appeal.  The July 1949 rating decision, 
therefore, became final.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936, to December 31, 1957.  However, a 
claim will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (1998); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, No. 95-638, slip. op. at 4 (U.S. Vet. 
App. Apr. 7, 1999).  

The evidence that was of record at the time of the July 1949 
confirmed rating decision included the veteran's service 
medical records, his service personnel records, lay witness 
statements, private medical reports, and reports of VA 
treatment, including hospital treatment.  These records show 
that the veteran served with PT Advance Unit Five as part of 
the Motor Torpedo Boat (M.T.B.) squadrons of the 7th Fleet, 
and aboard USS LAYSAN ISLAND (ARS-1), a fleet support ship.  
The veteran served as a Fireman First Class.  His initial 
claim for compensation benefits was received in April 1947 
and indicated only that while serving in the Philippines in 
November 1944, he sustained a wound of his right eye from a 
piece of lead from a machine-gun.  

The service medical records, including reports of X-ray 
examinations of the chest taken at induction and on 
separation examination, were negative for complaints or 
findings of pneumothorax.  The Board finds that these records 
were before the rating board in July 1949, when it continued 
its previous denial of entitlement to service connection for 
pneumothorax.  

Also before the rating board in July 1949 was an affidavit 
from a service comrade who stated that while stationed in the 
Philippines, he remembered the veteran complaining of pains 
in his chest that the veteran believed at the time were being 
caused merely by pleurisy.  The service comrade stated that 
upon hearing of the veteran's recent lung conditions, he was 
convinced that the trouble first began overseas.  The veteran 
also submitted his own affidavit, dated in January 1949 and 
received the following month, to the effect that his trouble 
first began while serving in the Navy shortly after the 
invasion of Leyte Gulf.  The first signs of his disorder were 
occasional pains in his chest that were hard but short enough 
to lead him to believe that they were merely pleurisy.  He 
continued to be bothered by these pains on occasion until his 
discharge and intermittently until November 1947.  He stated 
that it was not until that time that he realized that the 
pains he had previously been bothered with were the real 
cause of his lung collapse.  He said that he was laid up with 
this for about 14 weeks.  He stated that he spent 13 of those 
weeks at home and at a VA hospital.  He reported that in 
November 1948, he was again admitted to a VA hospital, this 
time with pneumonia in his left lung.  He said that he was 
discharged from the VA hospital nearly two weeks later with 
the understanding that he would return every six months for 
checkups.  

Also of record were a report of VA treatment in April 1947 
for an unrelated disorder and a letter from Dr. Bernard Dugan 
dated in December 1947 indicating that the veteran had 
suffered a collapsed lung while running to catch a streetcar 
and had been unable to leave his home for some time.  (This 
letter apparently was a request from a private dentist for an 
extension of time in which to complete the veteran's dental 
work.)  

The veteran's statement, received in January 1948, claiming 
service connection for a chest condition, indicated that he 
had had symptoms similar to his current symptoms since August 
1946.  He reported that he had been admitted to the VA 
Hospital, Minneapolis, Minnesota, for a chest condition on 
December 26, 1947, and was still hospitalized there.  

A report of VA hospitalization from December 26 to December 
31, 1947, was of record and indicates that the veteran was 
admitted with a diagnosis of right pneumothorax.  The veteran 
stated on admission that he had been in good health until 
about eight weeks prior to admission.  At that time, while 
running after a streetcar, he suddenly experienced a severe 
sharp pain in the right side of his chest.  The pain was 
severe enough to force him to sit down.  Within a matter of 
minutes, the pain became worse and was associated with 
shortness of breath.  He was taken home, and his family 
physician was called.  He was subsequently admitted to a 
private hospital, and an X-ray of his chest was taken.  He 
was told that his right lung had collapsed, and he was 
advised to enter the hospital at that time.  However, the 
veteran refused hospitalization and returned home.  He stated 
that for the next five weeks, he remained in bed at home.  
During this period, his pain and dyspnea steadily decreased.  
On December 1, 1947, the veteran applied for admission to the 
VA hospital.  A chest X-ray was taken at the outpatient 
clinic that showed pneumothorax of the right chest with a 
small amount of pleural effusion to the right base and an 
incompletely visualized right apex.  The veteran was called 
in on December 26, 1947, at which time he was completely 
asymptomatic.  There was no history of tuberculosis or 
contact with tuberculosis in the family, in service, or by 
social contact.  There was no history of cough, hemoptysis, 
night sweats, weight loss or transient hoarseness.  X-rays of 
the chest revealed complete clearing of the pneumothorax with 
no effusion and no lesions in the apex.  Although evidence of 
pneumothorax was not seen on admission, it was felt that the 
benefit to be gained from the admission would be to reveal 
the presence or absence of other pulmonary disease.  However, 
no signs of other lung pathology were found, and the veteran 
was discharged from hospitalization with a pertinent 
diagnosis of pneumothorax not found.  

An affidavit was received from the veteran's mother in March 
1948 stating that the veteran had experienced a collapse of 
one of his lungs in November 1947 and that he had had some 
pains in his chest in August of that year.  She said that he 
was also sick in the hospital while in service before being 
discharged in May 1946.  She did not indicate the nature of 
the illness for which the veteran was allegedly treated in 
service.  (This affidavit was considered in the confirmed 
rating decision dated March 22, 1948.)  

Received in December 1948 was a progress note by a VA 
physician, dated November 9, 1948, that indicated that the 
veteran had experienced a spontaneous pneumothorax the 
previous winter with a long convalescence but that no disease 
of the lung was found on current examination.  Accordingly, 
hospitalization was not felt to be necessary.  

A Record of Hospitalization (but not the actual report of 
hospitalization) was of record showing that the veteran was 
hospitalized at the VA Hospital, Minneapolis, from November 
16 to November 26, 1948, for diagnoses that included 
bronchopneumonia of the left base, and acute bronchitis.  
When seen at the outpatient clinic of the VA hospital on 
November 16, 1948, the veteran stated that he had had pains 
in his chest, including pains in his chest since discharge.  
He reported that his lung collapsed in December 1947 and that 
he had been hospitalized at that facility.  

The veteran's chest X-rays on entrance and separation 
examination were obtained by the rating board, which 
nevertheless confirmed the prior denial of service connection 
for pneumothorax in a rating determination dated July 8, 
1949.  

Evidence received since the July 1949 confirmed rating 
decision includes reports of VA and private medical 
treatment, statements by the veteran in support of his 
application to reopen, lay witness statements, and the 
transcript of a hearing before a hearing officer at the RO in 
July 1997.  This evidence shows that the veteran was admitted 
to the VA Hospital, Minneapolis, on June 1, 1949, and 
discharged the same day, with a diagnosis of 
bronchopneumonia, left base, and acute bronchitis, treated 
(readmission) with reexamination completed.  

A Record of Hospitalization shows that the veteran was 
admitted December 1, 1949, for one day to the VA Hospital, 
Minneapolis, for bronchopneumonia of the left base.  

A lay witness reported in a statement received in May 1997 
that he knew the veteran when both were patients at the VA 
hospital in 1947.  The witness stated that he was there from 
1945 to 1950 because he had had tuberculosis for many years.  

Also received in May 1997 was a statement from the veteran's 
spouse, who said that she had known the veteran from shortly 
after his return from action in World War II.  She noted that 
during this time, he was admitted to a VA hospital in 
Minneapolis.  She said that shortly before his admission, she 
had seen the veteran, who was clutching his chest, was unable 
to talk clearly, and who appeared to be in extreme pain.  He 
was taken to the VA hospital where he began a lengthy 
hospitalization for a collapsed lung.  The veteran's spouse 
stated that she understood this to be a result of shrapnel 
"invasion" of his lung suffered during his overseas 
assignment with the Navy.  She reported that the veteran's 
chest complaints continued for many years and that he was 
susceptible to recurring bouts of pneumonia.  She said that, 
at one time, he was admitted to a private hospital under the 
care of Dr. Andrews.  She recalled that Dr. Andrews suggested 
that the veteran apply for a service-connected pension.  She 
said that her spouse was reluctant to proceed with such a 
claim because of the many who had been killed or maimed 
during his time in action.  

The veteran submitted a "Locator Card" that showed that he 
had been admitted to VA inpatient treatment in December 1947, 
November 1948, June 1949, and December 1949.  

In testimony before a hearing officer at the RO in July 1997, 
the veteran contended that his collapsed lung was a result of 
shrapnel invasion of his right lung at the time that he was a 
member of a PT boat during the invasion of the Philippines in 
1944.  It was stated that he was removed from the PT boat 
after receiving shrapnel wounds to various parts of the body 
and was put on an ammunition barge.  That is where he 
received the shrapnel wound that penetrated the right lung.  
It was contended that he was treated on the hospital ship 
Mercy and had follow-up treatment with a base doctor at PT 
Advance Base Five in the Philippines.  It was maintained that 
as a result of the 1944 chest wound, which penetrated the 
right lung, he had trouble breathing and had pain.  The 
veteran felt that this had led to his collapsed lung in 
November 1947 following his discharge from the Navy in 1946.  

The veteran further testified that he sustained a shrapnel 
wound in about November or December of 1944.  This was during 
the Battle of Leyte Gulf.  The veteran stated that he was 
involved in the Battle of Surigao Strait and that he saw a 
lot of action during that time.  At that time he was 
associated with a PT boat attached to Squadron 12.  He was 
subsequently transferred to a ship called the LAYSAN ISLAND.  
The veteran testified that he received shrapnel wounds while 
on an ammunition barge, where he was wounded in the chest.  
He said that the ammunition barge was anchored "sort of [at] 
the entrance to the Straits, and say part of the, just off of 
Samar Island."  The veteran further stated that the wound 
that he received to his chest was "just a real thin piece 
that went right down and through, into the lung.  And when 
they removed that apparently there must have, they must have 
left a little fine hole that didn't, didn't want to heal."  
When asked whether X-rays were taken before the shrapnel was 
removed from his lung, the veteran replied that he did not 
ever remember having X-rays.  Whether he did or not, he 
stated he could not remember it.  

The veteran further testified that his current lung condition 
was that he would easily come down with pneumonia and that at 
times it was hard to breathe and at other times his breathing 
was normal.  He stated that he did not have a medical 
diagnosis of a lung condition.  He claimed, however, that he 
got a shot for his pneumonia, which he would get almost every 
year.  He said that he did get a condition where his lungs 
would build up "with stuff a lot.  And I have, you know, a 
lot of sputum and stuff that comes up from my chest and that.  
And that seems to hang on a lot."  The veteran testified that 
he had had a lung condition ever since his separation from 
service and that the doctors at the VA hospital had given him 
antibiotics to fight off pneumonia.  He said that he got 
pneumonia very easily.  He thought that the diagnosis was a 
weakened lung condition that made him susceptible to 
pneumonia.  He also said that he thought he had a bronchial 
condition.  The veteran testified that Dr. Andrews, his 
private treating physician in the early postwar years, had 
been dead for at least 30 years.  He also testified that he 
had a current gastrointestinal condition (hiatal hernia) and 
that "they believe that that was causing the chest pains."  
The veteran further testified that the nature of duty in a PT 
boat was such that he was moving about quite a bit and that 
even though he was eligible for a Purple Heart Medal, he was 
never formally awarded one.  

The veteran's spouse testified that she first met the veteran 
in the spring of 1946 and that given the lapse of time, she 
could not remember details of his lung condition.  She 
recalled an episode in 1947 when the veteran came to the door 
while she was baby-sitting.  She said that this frightened 
her terribly because she did not recognize his voice.  He was 
groaning and very frightened.  She finally recognized his 
voice, and he was asking her to help him.  When she opened 
the door, he just collapsed on the floor.  He could hardly 
breathe and had chest pain.  She could not remember whether 
he was brought to the hospital that night or whether an 
ambulance was called.  She said that Dr. Andrews was called, 
that he came out to the house, and that he would have records 
of all of that treatment.  The veteran's spouse further 
testified that she knew that he had had shrapnel in his lung 
but that the first big episode that she remembered was when 
he was taken to the hospital in 1947.  Before that, she just 
remembered that he had been in very poor health.  Although 
she had a great deal of difficulty remembering the specific 
time frame between May 1946 and May 1947, she said that she 
always remembered the veteran as having chest problems.  She 
said that this had continued throughout their married life 
together.  She testified that between May 1946 and May 1947, 
he complained about chest pains.  The hearing officer left 
the record open for 30 days to allow the veteran to submit 
evidence showing a current lung disorder.  No such evidence 
was received.  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran's application to reopen his claim of entitlement 
to service connection for pneumothorax was received May 1996, 
and evidence has been received in support of his application.  

The evidence added to the record since the July 1949 
confirmed rating decision is not wholly cumulative or 
redundant and provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999).  
As such, the new evidence is sufficiently significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Although new and material evidence has been submitted, there 
remains for consideration whether the reopened claim is well 
grounded.  Elkins v. West, 12 Vet. App. at 218-19.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Murphy v. Derwinski, 1 Vet. App. at 81.  

Although the record shows that the veteran served in a PT 
boat squadron in the Philippines in 1944, the service medical 
records are completely negative for complaints or findings of 
pneumothorax or of any shrapnel injury resulting in a 
collapsed right lung.  There is no indication on separation 
examination that the veteran sustained any shrapnel wound of 
the chest, and a chest X-ray at that time was negative.  
Moreover, the earliest indication of a pneumothorax was eight 
weeks prior to the veteran's admission to a VA hospital in 
November 1947, when the veteran indicated that he developed 
symptoms of a pneumothorax while running for a streetcar.  

However, even if it were conceded that the veteran had a 
pneumothorax in service that was related to his treatment in 
the early post service years for pneumothorax and recurrent 
pneumonia, there is no showing of current lung disability.  
The veteran's shortness of breath and chest pains have been 
wholly associated with unrelated disorders, including angina 
and gastrointestinal disability, beginning in the mid-1970's, 
about three decades following his active military service.  
When hospitalized by VA in July 1996 to rule out myocardial 
infarction, the lungs were clear bilaterally on examination, 
and a chest X-ray was negative for a pneumothorax or acute 
infiltrates.  It was felt that the most likely cause for the 
veteran's chest pain was a gastrointestinal process.  

Although the veteran has testified that he has recurrent 
pneumonia related to a shrapnel injury of the chest in 
service, there is simply no medical showing of this.  There 
are relatively extensive treatment records from about 1975 
on, including treatment by both VA and private physicians, 
but recurrent pneumonia or residuals of pneumothorax are not 
shown.  The veteran and his spouse suggested in their 
testimony that the veteran had chest pain and shortness of 
breath from about the time of his separation from service 
until he was hospitalized with a collapsed lung in November 
1947 and that he has had recurrent pneumonia as a consequence 
ever since.  However, there is no medical evidence to support 
this assertion.  Although a lay witness such as the veteran 
or his spouse is competent under the law to describe symptoms 
that he has seen or experienced, such a witness is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service or to an incident 
of service origin, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

This is not to say that the veteran did not have some 
symptomatology associated with pneumothorax or with recurrent 
pneumonia in the early post service years; it is only to say 
that there is no showing of chronic lung disability currently 
that is related by competent medical evidence to service or 
to any injury in service.  In the absence of competent 
medical evidence showing a current lung disability that is 
related to service, the claim for service connection for a 
pneumothorax is not well grounded and must be denied. 
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303.

With respect to the claim for service connection for a 
chronic respiratory disorder due a shrapnel wound of the 
chest, the Board notes that under the provisions of 
38 U.S.C.A. § 1154(b) (West 1991), service connection may be 
established in the absence of confirming service medical 
record entries where there is satisfactory lay or other 
evidence that an injury or disease was acquired in combat, if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service.  See 38 C.F.R. § 3.304(d) 
(implementing the statute).  For the purposes of this 
discussion, the Board will accept as credible the veteran's 
rendition of combat involvement in the Philippines during 
World War II.  

The United States Court of Appeals for Veterans Claims has 
held, however, that the provisions of 38 U.S.C.A. § 1154(b) 
provide a reduced evidentiary burden for combat veterans that 
relates only to the question of service incurrence - that is, 
the question of what happened then - not the questions of 
whether the veteran has a current disability or whether the 
current disability is linked to the incident in service; both 
of these questions require competent medical evidence to 
answer.  Velez v. West, 11 Vet. App. 148, 154 (1998), and 
cases cited therein.  Section 1154(b) "provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  

The record contains no competent medical evidence that the 
veteran has a chronic respiratory disorder currently or that 
any current respiratory disorder is attributable to service 
or to an incident in service.  In the absence of such 
evidence, the claim must be denied as not well grounded 
notwithstanding the assumption of combat involvement.  See 
Velez v. West, 11 Vet. App. at 154.  


ORDER

Service connection for pneumothorax is denied.  

Service connection for chronic respiratory disease due to a 
shrapnel wound of the chest is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

